Title: From Thomas Jefferson to Joseph Priestley, Jr., 11 January 1806
From: Jefferson, Thomas
To: Priestley, Joseph, Jr.


                        
                            Sir
                     
                            Washington Jan. 11. 06.
                        
                        Your favor of the 6th. has been recieved, and I should with pleasure have lent my aid to promote a good
                            engraving of Dr. Priestly had Mr Stewart been here as you expected. indeed his portraits are so fine that I should be
                            sorry that the engraving should be from any other. but he is now at Boston, & I do not think there is any reason to
                            expect him here. it is probable, if you have a correspondent there, that you may obtain either the original or a copy. for
                            I am satisfied you need be under no apprehension of the former having been disposed of. accept my salutations &
                            assurances of respect.
                        
                            Th: Jefferson
                     
                        
                    